DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-18 as originally filed on 10/24/2018 are pending, and have been examined on the merits.  

Specification
3.	The disclosure is objected to because of the following informalities: 
	The as-filed Specification includes numerous instances where the recitation of “tab water” should instead recite --tap water--.  See, e.g., pg. 2, line 17; pg. 6, lines 23-24; pg. 10, line 25; pg. 11, lines 7-8; pg. 11, line 14; pg. 11, line 25; pg. 16, line 3; & pg. 30, line 26. 
Appropriate correction is required.

Claim Objections
4.	Claims 1, 4, 5, 7, 9, 10, 14, & 16 are objected to because of the following informalities:  
	a.	In claim 1, lines 12-13, the recitation of “to increase or decrease body temperature of a human” should instead recite --to increase or decrease a body temperature of a human--.  
b.	In claim 4, line 3, the recitation of “at least one of faceable surfaces” should instead recite --at least one faceable surface-- for grammatical reasons. 
Claim 4 recites “a cover plate located on at least one of faceable surfaces of the thermoelectric unit” in lines 2-4, then recites “the cover plate is located on at least a top surface of the thermoelectric unit” in lines 5-6.  Since it appears that “a top surface” is one of the “faceable surfaces,” it is suggested that the recitation of “the cover plate is located on at least a top surface of the thermoelectric unit, and the cover plate located on the top surface of the thermoelectric unit comprises a fan” in lines 5-7 of claim 4 be amended to recite --wherein the at least one faceable surface comprises a top surface of the thermoelectric unit, and the cover plate located on the top surface of the thermoelectric unit comprises a fan-- for clarity.
d.	In claim 5, lines 1-4, the recitation of “wherein a ratio between sectional areas based on facing surfaces of the cover plate located on the top surface of the thermoelectric unit and the thermoelectric unit ranges from 1:1 to 1.5:1” should instead recite --wherein the cover plate includes a sectional area on a surface facing the thermoelectric unit and the thermoelectric unit includes a sectional area on a surface facing the cover plate, and wherein a ratio between the sectional area of the cover plate and the sectional area of the thermoelectric unit ranges from 1:1 to 1.5:1-- for clarity.
e.	In claim 7, lines 1-3, the recitation of “wherein the cover plate is located on the top surface, a left side surface, and a right side surface of the thermoelectric unit” should be amended to recite -- wherein the at least one faceable surface further comprises a left side surface and a right side surface of the thermoelectric unit such that the cover plate is located on the top surface, the left side surface, and the right side surface of the thermoelectric unit” for clarity. 
f.	In claim 9, lines 1-5, the recitation of “wherein the cover plate further located on at least one of the front surface, a back surface, a left side surface, and a right side surface of the thermoelectric unit comprises at least one fan, at least one hole, or a combination thereof” should instead recite --wherein the at least one faceable surface further comprises at least one 
g. 	In claim 10, line 2, the recitation of “the hole” should instead recite --the at least one hole-- to be consistent with the recitation in claim 9 (from which claim 10 depends).
h.	In claim 14, lines 1-3, the recitation of “wherein a ratio between sectional areas based on facing surfaces of the flow passage body and the thermoelectric unit ranges from 1:1 to 1:1.5” should instead recite --wherein the flow passage body includes a sectional area on a surface facing the thermoelectric unit and the thermoelectric unit includes a sectional area on a surface facing the flow passage body, and wherein a ratio between the sectional area of the flow passage body and the sectional area of the thermoelectric unit ranges from 1:1 to 1.5:1-- for clarity.
i.	In claim 16, lines 2-3, the recitation of “the apparatus for controlling body temperature further comprises” is redundant and should be deleted.  It is suggested that claim 16 be amended to recite --The apparatus of claim 1, further comprising:  an air unit comprising…--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “a difference between a maximum temperature and a minimum temperature within an adjusted temperature range of the pad unit ranges from 41 to 46ºC” in lines 25-27.  This recitation renders the claim indefinite, as it is not clear whether the recited “an adjusted temperature range” is intended to be the same range from the recitation of “an adjusted temperature ranging from 4 to 50º C” previously recited in lines 24-25 of the claim, or a different adjusted temperature range.  Clarification is required.  
8.	Claims 2-18 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
9.	Claim 8 recites the limitation “wherein the cover plate is located at a distance from the faceable surfaces comprising the top surface of the thermoelectric unit” in lines 1-3.  This recitation renders the claim indefinite as it is not clear how a single surface (top surface) comprises multiple faceable surfaces.  Clarification is required.   

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 2, 4-11, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,964,092 to Tozuka et al. (“Tozuka”) in view of U.S. Patent No. 5,174,285 to Fontenot ("Fontenot"), and further in view of U.S. Patent Application No. 2013/0245729 to Edelman et al. (“Edelman”).
13.	Regarding claim 1, Tozuka teaches an apparatus for controlling body temperature using a thermoelectric element, the apparatus comprising: 
a chamber unit comprising a water container [tank (11) in which refrigerant is stored - col. 2, ll. 33-34; FIG. 1] configured to store water [col. 2, ll. 49-51 (“As the refrigerant, water such as pure water, or an aqueous magnesium chloride solution is used”)]]; 
a temperature control unit configured to cool or heat [cool] water supplied from the chamber unit [(11)] [note: the “temperature control unit” collectively comprises the components shown inside the dashed box (“---") in annotated FIG. 1 of Tozuka (provided below), including, e.g., the heat transfer path (water-cooling jacket), heat insulating plate, electronic cooling devices, heat sink, and fan that make up the “cooling unit”- see, e.g., col. 2, ll. 35-47; annotated FIG. 1 (below); col. 4, ll. 31-38; & FIGS. 2A-2B];
a circulation unit comprising a water circulation line configured such that the cooled or heated [cooled] water discharged from the temperature control unit is circulated therethrough to 

    PNG
    media_image1.png
    493
    763
    media_image1.png
    Greyscale

a pad unit [pad (10) - col. 2, ll. 48-63] configured to contain a part of the water circulation line [col. 2, ll. 48-63; FIG. 1] and to increase or decrease [decrease] body temperature of a human who comes into contact therewith [col. 1, ll. 5-9]; and 
a control unit [controller (19)] configured to control an operation of the temperature control unit [col. 3, ll. 19-24 (“the controller 19 controls the power to be supplied to the electronic cooling devices 15-1 to 15-3 on the basis of a temperature T1 of the cooling surface 15-1a of the electronic cooling device 15-1, which is detected by the temperature sensor 18, thereby maintaining the temperature of the refrigerant to the pad 10 within a predetermined range”); and FIG. 1]; [and]
wherein the temperature control unit [FIGS. 2A and 2B show the specific arrangement of the cooling unit in the electronic cooling apparatus] comprises a Heat Transfer Path Part [col. 4, a water-cooling jacket 21… is used as the heat transfer path”); see FIG. 2B (reproduced below)] and a body part located on a top surface of the Heat Transfer Path Part [(21)], and the body part comprises a thermoelectric unit comprising a thermoelectric element [any one of Peltier devices (22-1) to (22-4) - col. 4, ll. 34-36] located on the top surface of the Heat Transfer Path Part [(21)] [see col. 4, ll. 34-36 (“Peltier devices 22-1 to 22-4 are arranged on the upper surface of the water-cooling jacket 21”)] and a heat sink plate [heat sink (23) - col. 4, ll. 36-37] located on a top surface of the thermoelectric element [see col. 4, ll. 36-37 (“A heat sink 23 is arranged on the upper surfaces of the Peltier devices 22-1 to 22-4”); and 

    PNG
    media_image2.png
    312
    282
    media_image2.png
    Greyscale

FIG. 2B OF TOZUKA
A.	“CARTRIDGE PART”
	Tozuka teaches a Heat Transfer Path Part, as noted above, comprising, e.g., a water-cooling jacket (21).  Water-cooling jacket (21) includes an inlet pipe (21-1), a refrigerant outlet pipe (21-2), and first and second main channels (21A) and (21B) [col. 4, ll. 39-41; FIG. 2B].
Tokuza does not, however, teach that the Heat Transfer Path Part comprises a “cartridge part” as claimed.  As such, Tozuka fails to teach the following emphasized claim limitations:
a cartridge part and a body part located on a top surface of the cartridge part, and the body part comprises a thermoelectric unit comprising a thermoelectric element located on the top surface of the cartridge part and a heat sink plate located on a top surface of the thermoelectric element.  
	The use of cartridges, however, in systems where a heating or cooling liquid is circulated to heat or cool a pad was well known in the art before the effective filing date of the claimed invention
	As one example, Fontenot, in a similar field of endeavor, teaches a system in which a heating or cooling liquid is circulated in a hermetically sealed flow path between a heating or cooling device and a heating or cooling pad, the flow path including a cassette or similar cartridge which is engageable with a pump and a heating or cooling unit [col. 1, ll. 6-11].
	More particularly, Fontenot teaches a housing and an applicator module [such as a pad (5)] for applying heat or cold to a selected body part of a human [col. 6, ll. 58-66; FIG. 1].  
The housing includes a heat exchanger (21) mounted therein for selective delivery of either heat or cold.  Heat exchanger (21) may include, e.g., a thermoelectric element [col. 8, line 63 - col. 9, line 17].   
A removable cassette (7) including a heat exchange element (20) is inserted into a slot/opening in the housing such that the heat exchange element (20) of the cassette contacts/engages the heat exchanger (21) [thermoelectric element] of the housing [col. 8, ll. 24-37; col. 8, line 52 - col. 9, line 17; FIG. 1].  The heat exchange element (20) of the cassette (7) may comprise plastic tubing such as conduit (14) for fluid flow [col. 8, ll. 38-55].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tozuka such that the Heat Transfer Path Part [water-cooling jacket (21)] of Tozuka is provided as a removable “cartridge” or cassette, as taught by Fontenot, so as to facilitate cleaning and/or replacement when broken or damaged, or e.g.,  intended as a one-time use disposable cartridge/cassette).  
B.	TEMPERATURE RANGE/VALUES 
Finally, and as best understood [see rejection under § 112(b) set forth above], while Tozuka teaches that controller (19) controls the power to be supplied to the electronic cooling devices to maintain the temperature of the refrigerant (water) to the pad (10) within a predetermined range, Tozuka is silent with regard to the values comprising the range.
As such, the combination of Tozuka and Fontenot (as set forth above) fails to explicitly teach:
 wherein the pad unit through which the cooled or heated water is circulated has an adjusted temperature ranging from 4 to 50º C., and a difference between a maximum temperature and a minimum temperature within an adjusted temperature range of the pad unit ranges from 41 to 46ºC.	Edelman, in a similar field of endeavor, teaches a cold therapy system for the therapeutic cooling of a sore or injured body part [¶[0002]], including, inter alia, a therapy pad (20) including a cooling pathway (28) comprising a serpentine section of tubing for circulating a fluid therethrough [e.g., ¶’s [0035]-[0037]; FIG. 1].  
Edelman further teaches that the therapy pad may have a temperature of, e.g., 10ºC [see ¶[0011]] which falls within Applicant’s claimed range of “4 to 50º C.”  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Tozuka and Fontenot such that the pad is cooled to any art-recognized temperature value, such as, e.g., 10ºC, based on desired therapeutic or clinical objectives.   
Still further, while the combination of Tozuka, Fontenot, and Edelman doesn’t explicitly teach the claimed difference between a maximum and minimum temperature, it has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the combination of Tozuka, Fontenot, and Edelman teaches the general conditions of the claim for the reasons set forth in detail above.  As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Tozuka, Fontenot, & Edelman such that a difference between a maximum temperature and a minimum temperature within an adjusted temperature range of the pad unit ranges from 41 to 46ºC, as a matter of routine experimentation and, again, as based on desired therapeutic or clinical objectives for a given patient or user.
14.	Regarding claim 2, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Tozuka, Fontenot, & Edelman does not, however, teach:
wherein a time required to cool water from 25ºC. to 8ºC. via the temperature control unit ranges from 10 to 30 minutes.	However, Tozuka does teach that the heat absorbing capacity of the system is proportional to a value obtained by integrating the flow rate per unit time by the passage time in the channel, and that, e.g., the heat exchange efficiency can be increased by reducing the flow velocity [col. 4, ll. 49-53].  
	As such, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to adjust one or components or variables of the system of Tozuka, Fontenot, & Edelman such as, e.g., varying routine experimentation in order to achieve a desired cooling profile. 
15.	Regarding claim 4, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Tozuka further teaches wherein: 
the body part further comprises a cover plate [fan (24) - col. 4, ll. 37-38; FIGS. 2A, 2B, 4] located on at least one of faceable surfaces [on the top surface] of the thermoelectric unit [on top of the heat sink (23) of the thermoelectric unit - col. 4, ll. 34-36]; and 
the cover plate [fan] is located on at least a top surface of the thermoelectric unit [on top of the heat sink (23) of the thermoelectric unit - col. 4, ll. 34-36 (“A cooling fan 24 is arranged on the upper surface of the heat sink 23”), and the cover plate located on the top surface of the thermoelectric unit comprises a fan [fan (24) - FIGS. 2A, 2B, 4].16.	Regarding claim 5, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Tozuka further teaches wherein a ratio between sectional areas based on facing surfaces of the cover plate located on the top surface of the thermoelectric unit and the thermoelectric unit ranges from 1:1 to 1.5:1 [as seen in FIGS. 2A, 2B, & 4, the ratio of a sectional area of the bottom of cover plate [fan (24)] facing the thermoelectric unit [the heat sink (23) of the thermoelectric unit] and a sectional area of the top of the heat sink (23) of the thermoelectric unit facing the cover plate [fan (24)] appears to be approximately 1:1.  Even assuming arguendo that the ratio is not precisely “1:1,” it is noted that the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)]. 
17.	Regarding claim 6, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Tozuka further teaches wherein the cover plate located on the top surface of the thermoelectric unit comprises one to four fans [one fan (24) - col. 4, ll. 37-38; FIGS. 2A, 2B, 4].18.	Regarding claim 7, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Tozuka further teaches wherein the cover plate [fan (24)] is located on the top surface, a left side surface, and a right side surface of the thermoelectric unit [with reference to annotated FIG. 2A (provided below), note that the cover plate [fan (24)] is disposed “on” the top surface of the heat sink (23) of the thermoelectric unit (the top surface is not visible in FIG. 2A; however see FIG. 2B), a left side surface (the “flared” out portion indicated as “left side surface” in annotated FIG. 2A), and the right side surface (the “flared” out portion indicated as “right side surface” in annotated FIG. 2A); see also FIG. 2B].

    PNG
    media_image3.png
    287
    538
    media_image3.png
    Greyscale

Annotated FIG. 2A of Tozuka

claim 8, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Tozuka further teaches wherein the cover plate [fan (24)] is located at a distance from the faceable surfaces comprising the top surface of the thermoelectric unit [the top surface of the heat sink (23) of the thermoelectric unit] [note: as broadly as claimed, it is the Examiner’s position that fan (4) is located at “a distance,” no matter how small, from the top surface of the heat sink (23) of the thermoelectric unit, otherwise the fan blades of fan (24) would scrape against the top surface of the heat sink (23) of the thermoelectric unit when rotating].20.	Regarding claim 9, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Tozuka further teaches wherein the cover plate [fan (24)] further located on at least one of the front surface [(the “flared” out portion indicated as “front surface” in annotated FIG. 2A above)], a back surface [(the “flared” out portion indicated as “back surface” in annotated FIG. 2A above)], a left side surface [(the “flared” out portion indicated as “left side surface” in annotated FIG. 2A above)], and a right side surface [(the “flared” out portion indicated as “right side surface” in annotated FIG. 2A above)] of the thermoelectric unit comprises at least one fan [fan (24) - col. 4, ll. 37-38; FIGS. 2A, 2B, 4], at least one hole [optional limitation], or a combination thereof [optional limitation].21.	Claim 10, which depends from claim 9, further narrows a limitation that is only recited in the alternative [the “at least one hole” is listed only as an option in claim 9, and is not required]. 
22.	Regarding claim 11, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Tozuka (as modified above in the rejection of claim 1) further teaches wherein the cartridge part has a structure that is detached from the body part [again, Tozuka was modified in the rejection of claim 1 above, such that the Heat Transfer Path Part [water-cooling jacket removable “cartridge” or cassette, as taught by Fontenot [col. 8, ll. 24-37], so as to facilitate cleaning and/or replacement when broken or damaged, or replacement after a certain number of uses (e.g.,  intended as a one-time use disposable cartridge/cassette)].  23.	Regarding claim 15, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fontenot further teaches wherein the part of the water circulation line contained in the pad unit has a zigzag structure [note the “zig zag” pattern of passageways (9) in applicator pad (5) - clearly seen in FIG. 2A], a honeycomb structure [optional limitation], or a combination structure thereof [optional limitation].  See also Edelman, ¶[0036] noting “serpentine section of tubing in pad (20); & FIG. 1].

24.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tozuka, Fontenot, & Edelman, as applied to claim 1 above, and further in view of U.S. Patent No. 5,486,207 to Mahawili ("Mahawili").
25.	Regarding claim 3, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Tozuka, Fontenot, & Edelman does not, however, teach:
wherein the chamber unit further comprises a sensor located independently of the water container, an indicator mounted on a side surface of the water container, or a combination thereof.	Mahawili, in a similar field of endeavor, teaches a thermal pad for use with a portable body heating/cooling system [Abstract] or thermal treatment of selected body portions such as joints, muscles and the like [col. 3, ll. 10-19].  Mahawili further teaches a portable reservoir (14) [chamber unit] connected with the thermal pad by means of non-collapsible supply and return tubes (18) and (20) [col. 3, ll. 20-22]. 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Tozuka, Fontenot, & Edelman such that the chamber unit further comprises a temperature indicator mounted on a side surface of the water container, as taught by Mahawili, so as to provide a user/operator with additional, useful information concerning the status (temperature) of a component (the water container)] of the system. 
26.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tozuka, Fontenot, & Edelman, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0139294 to Lowe et al. ("Lowe").
27.	Regarding claims 12 & 13, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Tozuka (as modified by Fontenot) further teaches wherein the cartridge part comprises: 
a flow passage body comprising an inlet configured to receive water [inlet pipe (21-1) - col. 4, ll. 39-43; FIG. 3], a flow passage region configured such that a flow passage configured to cool or heat water is formed [the region formed by first and second main channels (21A, 21B) - col. 4, ll. 39-62; FIG. 3], and an outlet configured to discharge the cooled or heated water [outlet pipe (21-2) - col. 4, ll. 39-43; FIG. 3]; and 
[a] temperature sensor [temperature sensor (20)] located [near] the flow passage body [Tozuka teaches that temperature sensor (20) may be attached to the heat transfer path (col. 3, ll. 61-63), and that the heat transfer path comprises water-cooling jacket (21) (see col. 4, ll. 32-single or first temperature sensor (20), and fails to specify where on the flow passage body [water cooling jacket (21)] the sensor is placed.  
As such, the combination of Tozuka, Fontenot, & Edelman fails to teach the following emphasized claim limitations:  
temperature sensors (plural) located below a bottom surface of the flow passage body (claim 12);	wherein the temperature sensors comprise (claim 13): 
a first temperature sensor located on an outlet side below the bottom surface of the flow passage body, and configured to measure a temperature of the cooled or heated water (claim 13); and 
a second temperature sensor located on an inlet side below the bottom surface of the flow passage body, and configured to measure a temperature of water that flows into the temperature control unit after being circulated through the pad unit (claim 13).	Lowe, in a similar field of endeavor, teaches a fluid chiller system supplying cold fluid to a therapeutic wrap [Abstract].  The system of Lowe includes, inter alia, a cooling unit (10) having a refrigeration unit (103) for cooling circulation fluid that is provided to wrap (12) [¶[0020]; FIG.1].  Lowe further teaches two temperature sensors, i.e., a first temperature sensor (107) placed at the inlet of the refrigeration unit, and a second temperature sensor (108) placed at the outlet of the refrigeration unit for supplying additional information to the system controller for the purpose of adjusting the flow rate to prevent icing in the cooling unit [see ¶[0027]; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Tozuka, Fontenot, & Edelman to include two temperature sensors at the flow passage body, more particularly a first temperature sensor located on an outlet side and a second temperature sensor located on an e.g., for the purpose of adjusting the flow rate to prevent icing in the flow passage body (particularly when used at lower temperatures).  
	Finally, given that the Peltier devices are already located on the top surface of the heat transfer path [see col. 4, ll. 34-36 (“Peltier devices 22-1 to 22-4 are arranged on the upper surface of the water-cooling jacket 21”)], it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to place the first and second temperature sensors located on the respective outlet and inlet sides at these locations below the bottom surface of the flow passage body so as to get more accurate temperature readings of the circulating water (i.e., readings that might otherwise be erroneous or misleading if placed too close to the Peltier devices).   
28.	Regarding claim 14, the combination of Tozuka, Fontenot, Edelman, and Lowe teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	Tozuka further teaches wherein a ratio between sectional areas based on facing surfaces of the flow passage body and the thermoelectric unit ranges from 1:1 to 1:1.5 [as seen in FIGS. 2A, 2B, & 4, the ratio of a sectional area of the top of the flow passage body facing the thermoelectric unit and a sectional area of the bottom of the thermoelectric unit facing the flow passage body appears to be approximately 1:1.  Even assuming arguendo that the ratio is not precisely “1:1,” it is noted that the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)]. 

29.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tozuka, Fontenot, & Edelman, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0142473 to Lowe et al. ("Lowe ‘473").
30.	Regarding claims 16 & 17, the combination of Tozuka, Fontenot, & Edelman teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Tozuka, Fontenot, & Edelman does not, however, teach:
an air unit comprising an airline (claim 16); 
the pad unit further contains a part of the airline independently of the water circulation line (claim 16); 
the control unit further controls an operation of the air unit (claim 16); nor 
wherein the air unit further comprises an air manipulation unit configured to enable entry and discharge of air to be repeatedly performed (claim 17).	Lowe ‘473, in a similar field of endeavor, teaches a therapeutic wrap of the type having circulating fluid to provide cooling, heating, and/or compression to a human or animal body part [¶[0003].  Lowe ‘473 teaches a therapy wrap (30) comprising a flexible fluid bladder (37) through which a heated or cooled liquid is circulated [¶’s [0117]-[0118]], and a gas pressure bladder (38) adapted to receive a gas (e.g., air) which can be regulated to provide the desired amount of inflation of the bladder or the pressure therein [¶’s [0136], [0137], [0142]].    
	With particular regard to the claim limitations, Lowe ‘473 teaches:
[claim 16] an air unit [gas pressure bladder (38) - [¶’s [0136], [0137], [0142]] comprising an airline [¶’s [0137], [0143]]; 
[claim 16] the pad unit [wrap (30)] further contains a part of the airline independently of the water circulation line [see, e.g., ¶[0136] (“fluid bladder 37 and gas pressure bladder 38 form separate chambers positioned adjacent each other. In various embodiments, the chambers are generally parallel to one another and are made so as to preclude fluid communication between the two during use”);
[claim 16] the control unit further controls an operation of the air unit [e.g., ¶[0183] (“The exemplary control unit also includes an air pump and controller. Air is pumped into gas pressure bladder 38 and the pressure in the bladder is controlled by the control unit thereby regulating compressive pressure on the fluid bladder”)]; and 
[claim 17] wherein the air unit further comprises an air manipulation unit [air pump - ¶[0183]] configured to enable entry and discharge of air to be repeatedly performed [¶’s [0183] & e.g., [0184] (“cycled between two pressures”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Tozuka, Fontenot, & Edelman to include an air unit comprising an airline, the pad unit further contains a part of the airline independently of the water circulation line, the control unit further controls an operation of the air unit, and wherein the air unit further comprises an air manipulation unit configured to enable entry and discharge of air to be repeatedly performed, all as taught by Lowe ‘473, so as to further provide the pad of Tozuka, Fontenot, & Edelman with an adjustable pressure so as to provide a greater degree of personalization/customization (and comfort) for each individual user.
31.	Regarding claim 18, the combination of Tozuka, Fontenot, Edelman, and Lowe ‘473 teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Lowe’ 473 teaches that the wraps and their constituent components may have a variety of different shapes [e.g., ¶[0186]], the combination of Tozuka, Fontenot, Edelman, and Lowe ‘473 does not explicitly teach:

	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Tozuka, Fontenot, Edelman, and Lowe ‘473 such that the part of the airline contained in the pad unit has any of a variety of different shapes, paths, or configurations, including, e.g., a fork structure in a direction parallel to a direction in which air is injected, since applicant has not disclosed that this particular configuration solves any stated problem or is for any particular purpose.

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794